Citation Nr: 1718000	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  05-23 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for generalized arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In November 2003, the Veteran presented testimony at a hearing conducted at the Cleveland RO before a Decision Review Officer (DRO).  A transcript of this hearing is in the Veteran's claims folder.

The Board remanded the matter for further development in June 2008 and April 2011.  The case is once again before the Board. 


FINDING OF FACT

The Veteran's arthritis of multiple joints did not manifest during service or within one year of separation.  Arthritis is unrelated to service.


CONCLUSION OF LAW

Arthritis of multiple joints was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159 (2016). 

Regarding VA's duty to notify, an August 2002 pre-adjudication letter notified the Veteran of the information and evidence needed to substantiate his claim and of his and VA's respective duties for obtaining evidence.  He was provided with additional notice in a July 2008 letter.  Accordingly, VA satisfied its duty to notify. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran. 

The Veteran's claim was remanded for additional development in June 2008 and April 2011.  Specifically, in June 2008, the Veteran's claim was remanded in order to obtain his records from the Social Security Administration and to comply with the additional notification requirements as set forth in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board remanded the Veteran's claim in April 2011, in part, to obtain his VA treatment records and schedule him for an examination. 

The record reflects that the Veteran's VA treatment records have been obtained and associated with the claims file.  He was afforded a VA examination in November 2011.  Dingess compliant notice was sent in a July 2008 letter.  Finally, although the November 2016 Supplemental Statement of the Case indicates that the record only includes portions of a Social Security Administrative Judge's decision, the Board notes that the claims file contains a complete copy of this decision, along with the rest of the Veteran's records from the Social Security Administration.  These records were also reviewed in the January 2010 Supplemental Statement of the Case.  In short, a review of the record reveals that there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Veteran and his representative have not contended otherwise.

As the Board will discuss in its analysis, the Veteran was provided with a VA examination in November 2011.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinion proffered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2.  The Veteran and his representative have not contended otherwise. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. Moreover, neither the Veteran nor his representative has raised any arguments regarding VA's compliance with the development of his claim. See Massie v. Shinseki, 25 Vet. App. 123, 131 (2011); see also Robinson v. Peake, 21 Vet. App. 545, 553 (2008) (holding that the Board is not required "to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); cf. Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("Having initially failed to raise the procedural issue, the Veteran should not be able to resurrect it months or even years later when, based on new circumstances, the Veteran decides that raising the issue is now advantageous.").

II.  Law and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

III.  Analysis

The Veteran is seeking service connection for arthritis of multiple joints.  A May 1998 private total body bone scan noted increased activity in the major joints of the body including the feet, knees, hands, wrists, shoulders, and lower lumbar spine, all of which were felt to be degenerative in nature.  A current disability has therefore been demonstrated. 

In April 2011, the Board observed that the Veteran reported that while on active duty, he was involved in falls and accidents, to include falling off a truck and hurting his back.  The Board concluded that these statements were sufficient to establish an in-service injury.  

Pursuant to the April 2011 remand, the Veteran was afforded a VA examination to determine whether his arthritis was related to his active duty service.  After a clinical examination and a review of the claims file, in November 2011, a VA examiner stated that "it is less likely than not that the Veteran's generalized arthritis is a result of his duties during his military service."  The examiner explained that the Veteran's service treatment records do not document any musculoskeletal injuries or complaints.   It was noted that his Military Occupational Specialty was a light truck driver and he was responsible for driving passengers to and from destinations.  Instead, the examiner opined that the Veteran's arthritis conditions are the result of "progressive wear and tear over a 30 year period" of employment that included driving semi-tractor trailers, climbing in and out of an elevated cab on a daily basis, and loading and unloading trailers.  The examiner also noted that the Veteran's weight had increased from 140 pounds during service "to his current morbid obese weight of 340 pounds." 

The Veteran does not contend that he developed arthritis while on active duty or within one year of his separation from service.  In fact, during the November 2003 hearing, when asked if he was diagnosed with arthritis within five or ten years of his separation from service, the Veteran responded: "No, it was longer than that."  Hearing Transcript, page 11. 

Besides the November 2011 VA examination report, the only other opinion addressing the etiology of the Veteran's arthritis is his own opinion.  Although the Veteran is considered competent to testify as to symptoms he has observed, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinion on medical causation competent.  Moreover, the specific, reasoned opinion of the November 2011 VA examiner is of greater probative weight than the more general assertions of the Veteran.  

In essence, arthritis was not manifest during service or within one year of separation and is not otherwise attributable to service.  

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for arthritis, as the third Shedden element has not been met.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for arthritis of multiple joints is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


